Title: To James Madison from William Eaton, 4 March 1805
From: Eaton, William
To: Madison, James


Sir,
Camp of Hamet BashawMarabout, Left of Alexandria,Distance 12 MilesMarch 4th 1805.
I have the honor to inclose herewith a convention concluded by me on the part of the United States, with Hamet Bashaw.
We have been detained here twelve days by reason of delinquency in our commissary Department. The camp moves tomorrow morning for Derne. I have the honor to be with perfect respect, Sir, your Mo Obedt servt.
William Eaton
